 1                                                                                       JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   ISRAEL SOUSSANA et al.,                      CV 19-07082 PA (PLAx)

12                Plaintiffs,                     JUDGMENT
13         v.
14   THE LAW OFFICES OF ROBERT J.
     COLCLOUGH, III, et al.,
15
                  Defendants.
16
17
18         Pursuant to the Court’s November 26, 2019 Minute Order dismissing this action for
19   failure to comply with the Court’s Order Setting Scheduling Conference,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: November 26, 2019                        _________________________________
                                                                Percy Anderson
25                                                     UNITED STATES DISTRICT JUDGE
26
27
28
